Exhibit 10.1
(THOR LOGO) [l40116l4011600.gif]
CONFIDENTIAL MEMORANDUM

         
TO:
  Ron Fenech   April 23, 2010
 
       
CC:
  Chris Farman    
 
       
FROM:
  Peter B. Orthwein    
 
        RE:   MANAGEMENT INCENTIVE PLAN FOR RON FENECH BEGINNING 5/1/2010

     Your MIP beginning May 1, 2010 will be 4% of the pre-tax profit from
operations of the Recreation Vehicle Group. LIFO and impairment charges are
excluded.

  1.   Payment of the MIP will be quarterly after the closing of the books.

    The final MIP payment for FY 2010 will be paid within 5 days after receipt
of the auditor’s report for the year ended July 31, 2010 (approximately
September 30, 2010).

  2.   You must be employed at the time of MIP payment.     3.   In the unlikely
event of losses in any quarter, they will be carried forward to future quarters.
However, they won’t be carried forward into the next fiscal year.     4.   Your
base salary will increase to $1,000,000 per year effective as of February 1,
2010.     5.   The maximum you can earn from your MIP in any year is
$10,000,000.

PBO/pat

